Citation Nr: 1139420	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for a skin disorder. 

7.  Entitlement to service connection for a psychiatric disorder, including a depressive disorder and depression, but not PTSD.

8.  Entitlement to service connection for a right ankle disorder. 

9.  Entitlement to service connection for a left ankle disorder. 

10.  Entitlement to service connection for a lung disorder.

11.  Entitlement to an initial evaluation in excess of 10 percent disabling for hypertension from July 29, 2005. 

12.  Entitlement to an initial compensable evaluation for a degenerative arthritis of the left knee (left knee disorder) from July 29, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972, from July 1978 to December 1988, and from May 2001 to October 2001.  The Veteran also had service with reserve components from April 1972 to June 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2007, July 2007, and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2010, the Veteran testified at a hearing at the RO before a Veterans' Law Judge who has since left the Board as to the claims of service connection for GERD and the ankle disorders as well as for higher evaluations for hypertension and the left knee disorder.  In March 2011, the Board remanded the appeal for additional development.  In August 2011, the Veteran notified the Board that he did not want another hearing on the issues that were the subject of the March 2010 hearing.  Also in March 2010, the Veteran testified at a hearing before the below Veterans' Law Judge as to the issues on appeal that he did not earlier provide testimony.  Copies of the transcripts from the Veteran's hearings have been included in the claims file. 

In a post-remand rating decision dated in May 2011, the RO granted service connection for irritable bowel syndrome.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue). 

As to the claim of service connection for a lung disorder, the Board notes that a November 1972 rating decision previously denied service connection for a lung disability manifested by a persistent cough including bronchitis.  Since that time, the RO has obtained additional relevant service department records.  Specifically, the RO thereafter obtained the service and reserve component treatment records that were not found in the claim's file at the time of the prior final denial.  Therefore, the Board finds that it must reconsider the claim of service connection for a lung disability as an original claim.  38 C.F.R. § 3.156(c) (2011).  

The claims of service connection for ankle disorders and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with PTSD at any time during the pendency of the appeal.

2.  The preponderance of the competent and credible evidence is against a finding that current GERD is related to service.

3.  The preponderance of the competent and credible evidence is against a finding that current diabetes mellitus is related to service and there is no evidence of compensable diabetes mellitus within one year of the claimant's separation from any of his periods of active duty.

4.  The preponderance of the competent and credible evidence is against a finding that current hypoglycemia is related to service.

5.  The preponderance of the competent and credible evidence is against a finding that a current skin disorder is related to service.

6.  The preponderance of the competent and credible evidence is against a finding that current psychiatric disorders, including a depressive disorder and depression but not PTSD, are related to service and there is no evidence of a compensable psychosis within one year of the claimant's separation from any of his periods of active duty.

7.  From July 29, 2005, the preponderance of the competent and credible evidence of record does not show that the Veteran's hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

8.  From July 29, 2005, the preponderance of the competent and credible evidence of record shows that the Veteran's left knee disorder is manifested by x-ray evidence of arthritis, pain, and objective evidence of lost motion.  However, from July 29, 2005, the preponderance of the competent and credible evidence of record does not show that the Veteran's left knee disorder is manifested by flexion of the knee limited to at least 45 degrees or extension of the knee limited to at least 10 degrees even taking into account his complaints of pain or at least slight knee subluxation or instability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2.  GERD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  Hypoglycemia was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  A skin disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

6.  A psychiatric disorder, including a depressive disorder and depression but not PTSD, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

7.  From July 29, 2005, the Veteran did not meet the criteria for an initial evaluation in excess of 10 percent for his hypertension.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.31, 4.104, Diagnostic Code 7101 (2011).

8.  From July 29, 2005, the Veteran has met the criteria for a 10 percent rating for his left knee disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claims, the Board finds that letters dated in June 2006, December 2006, June 2009, and August 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of all of his claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudications.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claims, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA had no obligation to provide the Veteran with § 5103(a) notice.  

As to all of the issues on appeal, the Board also finds that even if the RO did not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as a June 2008 letter, the rating decisions, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearings, the VLJs noted the elements of the claims that were lacking to substantiate the claims for service connection and for higher evaluations.  The Veteran was assisted at the hearings by an accredited representative from Disabled American Veterans.  As to the service connection claims, the representative and the VLJs asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  As to the rating claims, the representative and the VLJ at the first hearing also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, reserve component treatment records, and post-service records from Omaha VA Medical Center, including all of his post-September 2009 treatment records in substantial compliance with the March 2011 remand directions, as well as his post-service records from John M. Harris, M.D., and Bryan LGH Medical Center.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the alleged missing service treatment records for the Veteran's post-1972 periods of military service, while the RO notified the claimant in December 2005 that these records could not be found, a review of the record on appeal reveals that they were later found and associated with the claims file.  Therefore, no further action needs to be taken by the Board to locate these records before adjudicating the appeal.

As to the claims of service connection for PTSD, diabetes mellitus, and hypoglycemia, while the record shows that the Veteran was not afforded a VA examination, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for years after his separation from his last period of active duty, if ever, and the Board does not find the lay statements from the Veteran and others regarding a diagnosis or continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the claims of service connection for GERD and a psychiatric disorder other than PTSD, the Veteran was provided VA examinations in April 2011 which are adequate to adjudicate the claims and which substantially comply with the March 2011 remand directions because, after a review of the record on appeal and an examination of the claimant, the examiners opined as to the origin of the Veteran's disabilities which opinions are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; D'Aries, supra; Dyment, supra; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim of service connection for a skin disorder, the Board notes that the Veteran was provided with a post-remand VA examination in April 2011.  Moreover, the Board finds that this examination substantially complied with the March 2011 remand directions even though the examiner did not provide the information asked for by the Board in its remand because the Veteran failed to cooperate with that examiner.  Specifically, the examiner reported that when he asked the Veteran about this claim, the appellant denied having a claim of service connection for a skin disorder pending and agreed to cancel the examination.  In this regard, the Court has indicated that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  Id.  Therefore, the Board finds that VA may adjudicate this claim without first obtaining another examination of the claimant.  See 38 U.S.C.A. § 5103A(d); D'Aries, supra; Dyment, supra.

As to the claim for a higher evaluation for a left knee disorder, the record shows that the Veteran was afforded VA examinations in September 2006, May 2007, July 2008, September 2008, September 2009, and April 2011.  As to the claim for a higher evaluation for hypertension, the Veteran was afforded a VA examination in April 2011.  Moreover, the Board finds that these examinations are adequate to adjudicate the claims, and as to the April 2011 examinations substantially comply with the March 2011 remand directions, because after a review of the Veteran's treatment records and/or the record on appeal as well as an examination of the claimant, the examiners provided opinions as to the severity of his service connected disabilities that allows VA to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); D'Aries, supra; Dyment, supra; Barr, supra; McLendon, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran contends that his PTSD, GERD, diabetes mellitus, hypoglycemia, skin disorder, and psychiatric disorders other than PTSD were all caused by his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus and a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

PTSD

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

In this regard, the Board notes that service and reserve component treatment records, including examinations conducted in August 1972, June 1978, June 2000, May 2005, September 2005, and October 2005 as well as a post-deployment examination conducted in October 2001 and a pre-deployment examination conducted in February 2005, are negative for a diagnosis of PTSD.  Post-service, while a VA treatment record dated in November 2006 noted that the Veteran may have PTSD, the claimant denied having PTSD and a diagnosis of PTSD was never made- instead, the appellant was diagnosed with depression.  Moreover, private and/or VA treatment records dated through May 2011 thereafter remained negative for a diagnosis of PTSD.  Additionally, while the Veteran, his wife, and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

GERD, Diabetes Mellitus, Hypoglycemia, 
a Skin Disorder, and Psychiatric Disorders other than PTSD

As to service incurrence under 38 C.F.R. § 3.303(a), at an August 1972 active duty examination, the Veteran reported a history of seeing a psychiatrist at age 12.  At a subsequent May 2005 reserve component examination, the Veteran had a cyst on his back.  At a September 2005 reserve component examination, the Veteran reported a history of depression/worry.  Also at the September 2005 reserve component examination, the Veteran was diagnosed with pre-diabetes versus diabetes.  Thereafter, at an October 2005 reserve component examination, the Veteran reported a history of heartburn and hypoglycemia.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as symptoms of GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD while in-service even though not documented in the service or reserve component treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also finds that his wife and representative are competent and credible to report on what they can see such as the observable signs of these disorders.  Id.

However, the Veteran's service and reserve component treatment records, including examinations dated in August 1972, June 1978, June 2000, May 2005, September 2005, and October 2005 as well as a post-deployment examination in October 2001 and pre-deployment examination in February 2005, are otherwise negative for complaints or treatment for symptoms of and/or a diagnosis of GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD.  In fact, all of the post-June 1978 examiners specifically opined that, except for the back cysts noted in May 2005 and possible diabetes noted in September 2005, that head, scalp, skin, and psychiatric evaluations were normal.  Similarly, the Veteran's blood sugar was negative when checked in March 1972, June 1978, June 2000, March 2001, May 2005, and September 2005.

The Board finds these negative service and reserve component treatment records, when combined with the negative examinations, more competent than the Veteran's, his wife, and/or his representative's claims that the claimant had problems with symptoms of these disorders while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  The Board also finds that, because these conditions may not be diagnosed by their unique and readily identifiable features because special equipment, testing, and/or medical training is required to diagnose them, that the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that neither the Veteran, his wife's, or his representative's lay opinions that he had GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD while on active duty are competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Accordingly, the Board finds that entitlement to service connection for GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD while on active duty and/or while performing active duty for training must be denied even though reserve component examinations dated in 2005, approximately four years after the claimant's separation from his last period of active duty in 2001, noted both a back cyst and possible diabetes mellitus.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable diabetes mellitus and/or a psychosis within one year of his separation from any of his periods of active duty.  Accordingly, entitlement to service connection for diabetes mellitus and for psychiatric disorders other than PTSD based on a presumptive basis must be denied.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his last period of active duty in 2001 and first being diagnosed with GERD in 2006 (see VA treatment records starting in May 2006), type 2 diabetes mellitus in 2003 (see private treatment records from Dr. Harris starting in November 2002 and VA treatment records starting in May 2006), hypoglycemia in 2009 (see VA treatment records starting in June 2009), a skin disorder in 2007 diagnosed as a rash in 2007 and 2011, a cyst and a lesion in 2008, and a skin tag in 2010 (see VA treatment records starting in March 2007), and psychiatric disorders, other than PTSD, in 2006 diagnosed as depression and a depressive disorder (see VA treatment records starting in November 2006) to be compelling evidence against finding continuity.  Put another way, the multi-year gap between the Veteran's discharge from his last period of active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).
In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and his wife and representative are competent to give evidence about what they can see even when not documented in the claimant's medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current GERD, diabetes mellitus, hypoglycemia, skin disorder, and psychiatric disorders other than PTSD since service are not credible.  In this regard, the Veteran, his wife, and his representative's claims are contrary to what is found in the service, reserve component, and post-service medical records.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for any of the claimed disorders for years following the Veteran's separation from his last period of active duty, than any claims by him, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's GERD, diabetes mellitus, hypoglycemia, skin disorder, and psychiatric disorders other than PTSD and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra. 

In this regard, after a review of the record on appeal and an examination of the Veteran, an April 2011 VA examiner opined that his current GERD was not related to his military service because his service medical records are negative for diagnosis or treatment for GERD.  As to the psychiatric disorders other than PTSD, the April 2011 mental disorder VA examiner, also after a review of the record on appeal and an examination of the claimant, opined that it was less likely as not that any acquired psychiatric disorder is related to or had its onset during service because the depressive disorder the record shows the claimant being treated for starting in 2006 was caused by family and work problems and it appears to the examiner that these same family and work problems continue to be the cause of his depression.  As to the skin disorder, the Board notes that the January 2011 VA treatment records that documented the Veteran's treatment for a skin rash also included the opinion that it was caused by an allergic reaction to his testosterone patch.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's, his wife's, and his representative's assertions that the claimant's GERD, diabetes mellitus, hypoglycemia, skin disorder, and psychiatric disorders other than PTSD were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special equipment, testing, and/or medical knowledge is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD were caused by service is not competent evidence.  Routen, supra; see also Bostain, supra.  Furthermore, the Board finds more competent and credible the opinions by the April 2011 VA examiners that the Veteran's GERD and psychiatric disorders other than PTSD were not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board finds that service connection for GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Lastly, the Board notes that to the extent that the Veteran is claiming that he is entitled to service connection for GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD because they were first diagnosed while performing inactive duty training with a reserve component from 1972 to 2005, the Board finds that service connection must be denied as a matter of law because all of the above disorders are diseases and not injuries.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a); Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for GERD, diabetes mellitus, hypoglycemia, a skin disorder, and psychiatric disorders other than PTSD.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303.  

The Rating Claims

The Veteran claims his service connected hypertension and left knee disorder meet the criteria for higher evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Hypertension

The October 2008 rating decision granted service connection for hypertension and assigned a non compensable rating effective from July 29, 2005, under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thereafter, a June 2009 rating decision granted the Veteran's hypertension a 10 percent rating also effective from July 29, 2005, under 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a higher 20 percent evaluation is warranted for hypertension if it is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  

With the above criteria in mind, the Board notes that at the April 2011 VA hypertension examination the Veteran's blood pressure was 169/95, 164/93, and 156/89.  Moreover, while VA treatment records dated from 2005 to 2011 document dozens of blood pressure readings, the Board notes that they do not show the Veteran's hypertension being manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  In fact, the Board notes that these records predominantly show his diastolic pressure as less than 110 and his systolic pressure as less than 200.  Furthermore, the Board finds more competent and credible the blood pressure readings found in the VA treatment records and at the 2011 VA examination than any lay claims to the contrary made by the Veteran, his wife, and/or his representative.  See Black, supra.

Accordingly, the Board finds that a higher evaluation for hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.  This is true at all times from July 29, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Left Knee Disorder

The July 2007 rating decision granted service connection for a left knee disorder and assigned it a non compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective from July 29, 2005.

Given the nature and location of the Veteran's service connected disorder, the Board will not only consider if he is entitled to a higher evaluation under Diagnostic Code 5260, but a higher and/or separate evaluation under Diagnostic Codes 5003, 5257, and 5261.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  The Board will not consider if the Veteran's is entitled to higher evaluations under the other criteria for rating disabilities of the knees because his adverse symptomatology does not include ankylosis, removal of or dislocation of the semilunar cartilage, tibia and fibula impairment, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

As to a compensable rating under Diagnostic Code 5003, the Board notes that when examined by VA in September 2006, May 2007, July 2008, September 2008, and April 2011 the Veteran both complained of left knee pain and the range of motion of the left knee, taking into account his complaints of pain and/or after repetition, was reduced at 0 to 130 degrees in 2006, 0 to 125 degrees in 2007, 0 to 95 degrees in July 2008, and 0 to 110 degrees in September 2008, and 3 to 95 degrees in 2011 (Normal range of motion of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2011)).  Furthermore, x-rays taken at the May 2007 VA examination showed medial compartment degenerative disease in the left knee.

Therefore, since the objective evidence of record shows that the Veteran' service connected left knee disorder is manifested by lost motion with pain along with x-ray evidence of degenerative disease, the Board finds that he meets the criteria for a compensable, 10 percent, rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Moreover, because the adverse symptomatology seen in the left knee was substantially the same throughout the appeal, the Board finds that the Veteran is entitled to the 10 percent rating for his left knee disorder from July 29, 2005, even though x-ray evidence of the degenerative changes to the knee is not seen in the record until x-rays were taken at the May 2007 VA examination and the x-rays taken at the subsequent April 2011 VA examination did not show these degenerative changes.  See Fenderson, supra.

As to a higher evaluation under Diagnostic Codes 5260 and 5261, as reported above, when examined by VA in September 2006, May 2007, July 2008, September 2008, and April 2011 the Veteran both complained of left knee pain and the range of motion of the left knee, taking into account his complaints of pain and/or after repetition, was 0 to 130 degrees in 2006, 0 to 125 degrees in 2007, 0 to 95 degrees in July 2008, and 0 to 110 degrees in September 2008, and 3 to 95 degrees in 2011.  Moreover, the May 2007 VA examiner reported that the Veteran had excellent muscle tome and did not have problems with effusion and joint line tenderness.  Likewise, the July 2008 and September 2008 VA examiners reported that, while the Veteran had some left knee stiffness, weakness, and tenderness, he did not have any problem with deformity, giving way, instability, dislocation, subluxation, locking, or effusion.  The April 2011 VA examiner also reported that the Veteran had some left knee crepitus.  Furthermore, the Board notes that, while a review of the treatment records reveals the Veteran's periodic complaints and treatment for left knee pain, nothing in these treatment records show the range of motion of the left knee less than what was reported at the above VA examinations.  See Colvin, supra.

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but at its worst is limited to 95 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from July 29, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees but at its worst is limited to 3 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from July 29, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true from July 29, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a separate rating under Diagnostic Code 5257, the Board notes that when examined by VA in May 2007, July 2008, September 2008, and April 2011 it was specifically opined that the Veteran did not have a problem with left knee subluxation and/or instability.  Moreover, while treatment records reveal the Veteran's periodic complaints and treatment for left knee problems, nothing in these records contradicts the opinions by the VA examiners that the claimant did not have a problem with left knee stability.  See Colvin, supra.

Therefore, the Board finds that the record does not show at least slight subluxation or instability in the left knee.  Accordingly, the Board finds that a separate compensable rating is not warranted for the left knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true from July 29, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.




Conclusion

As to the Veteran's claims that his hypertension and left knee disorder are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for his hypertension and left knee disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that either of his disabilities, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected hypertension and left knee disorder cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the Veteran's, his wife's, and his representative's written statements to VA and the personal hearing testimony, while the claimant is competent and credible to report on what he can see and feel and his wife and representative can report on what they can see, the Board finds more competent and credible the opinions provided by the medical expert at the VA examinations as to the severity of his hypertension and left knee disorder than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Black, supra. 

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that either of his service connected disabilities prevents him from obtaining and/or maintaining employment.  In fact, the Veteran told his VA examiners that he is working full-time as a security guard.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims for higher evaluations, to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for a skin disorder is denied.  

Entitlement to service connection for a psychiatric disorder, including a depressive disorder and depression but not PTSD, is denied.

Entitlement to an initial evaluation in excess of 10 percent for hypertension is denied at all times from July 29, 2005. 

Entitlement to a 10 percent evaluation for a degenerative arthritis of the left knee is granted at all times from July 29, 2005.


REMAND

As to the claim of service connection for ankle disorders, these issues were remanded in March 2011 to obtain a medical opinion as to the relationship, if any, between the current ankle disorders and the Veteran's military service and/or his already service connected bilateral knee disabilities.  However, while the post-remand record shows that the Veteran was thereafter afforded a VA examination in April 2011 to obtain this medical opinion, the Board finds the examination inadequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board has reached this conclusion because, while the examiner opined that the Veteran's ankle disorders were less likely as not due to his active duty and inactive duty service, the examiner did not provide a clear opinion as to whether they were caused or aggravated by his service connected bilateral knee disabilities.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also finds that it is not clear whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's ankle disorders.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  Given this inadequacy, the Board finds that a remand is required to obtain an addendum to the VA examination to obtain the needed medical opinion.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

As to the claim of service connection for a lung disorder, the Board notes that service and reserve component treatment records document the Veteran's repeated complaints and treatment for a cough as well as show his being diagnosed with upper respiratory infections, sinusitis, and bronchitis.  See service treatment records dated in June 1972, July 1972, and August 1972; service and/or reserve component examinations dated in June 1972, August 1972, June 2000, October 2001, September 2005, and October 2005.  Similarly, the Board notes that the post-service record starting in 2006 shows the Veteran complaints and treatment for a cough as well as shows his being diagnosed with an upper respiratory infection.  See VA treatment records dated in March 2006 and August 2008.  Moreover, while the Veteran is not competent and credible to diagnosis a chronic lung disorder because he does not have the required medical expertise, the Board nonetheless finds that he is competent and credible to report on having a cough in-service and since that time, even when not documented in his medical records, because this symptom is observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Given the above history, the Board finds that a remand is also required to provide the Veteran with a VA examination to ascertain if at any time during the pendency of the appeal he had a chronic lung disorder, other than his already service connected obstructive sleep apnea, that was caused or aggravated by his military service or if it preexisted any of his periods of active duty was not aggravated by that active duty.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Also see 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); VAOPGCPREC 3-2003.  

The Veteran testified that he receives his medical treatment from the Omaha VA Medical Center.  Therefore, while the appeal is in remand status, his treatment records dated from May 2011 to the present from this facility should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the record the Veteran's treatment records from the Omaha VA Medical Center dated from May 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  

2. After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the March 2011 VA joints examination by the same examiner if available or another qualified examiner if he is not available.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  As to the right and left ankle disabilities, is it at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service connected bilateral knee disabilities?

b.  As to the right and left ankle disabilities, is it at least as likely as not (50 percent probability or more) that it was aggravated by the Veteran's service connected bilateral knee disabilities?

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In providing answers to the above questions, if the examiner concludes that either of the Veteran's ankle disabilities where aggravated by his already service connected bilateral knee disabilities, the examiner should provide a base-line as to the severity of the ankle disability before being aggravated.

3. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a pulmonary examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's chronic lung disorders since 2006? 

b.  As to each diagnosed chronic lung disorder, except obstructive sleep apnea, is it at least as likely as not (50 percent probability or more) that it was caused by any of the Veteran's periods of active duty?

c.  As to each diagnosed chronic lung disorder, except obstructive sleep apnea,  did it pre-exist any of the Veteran's periods of active duty?

d.  As to each chronic lung disorder that pre-existed any of the Veteran's periods of active duty, was it aggravated by his subsequent periods of active duty?

In providing answers to the above questions, the examiner should specifically comment on the relationship, if any, between the documented in-service problems with a cough diagnosed as upper respiratory infections, sinusitis, and/or bronchitis and the post-service problems with a cough diagnosed as an upper respiratory infection.  

In providing answers to the above questions, the examiner is advised that the Veteran is competent and credible to report on having a cough in-service and since that time because this symptom is observable by a lay person even when not documented in his medical records.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the Veteran is already service connected for obstructive sleep apnea.

4. The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


